department of the treasury internal_revenue_service washington d c nov uniform issue list se t gp fa ts tax_exempt_and_government_entities_division legend taxpayer a ira x roth_ira y company v amount f state n dear this is in response to a letter dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a an year-old widow is temporarily residing at an assisted care facility in state n to be near her son and specialized hospitals pending surgery taxpayer a maintained ira x a traditional individual_retirement_arrangement as described in sec_408 of the internal_revenue_code code with company v on the advice of taxpayer a's attorney and accountant in year taxpayer a converted ira x to roth_ira y the amount of the conversion was amount f page tax_year in taxpayer a’s accountant taxpayer a’s attorney and accountant expected taxpayer a’s modified_adjusted_gross_income to be below the limit found in code sec_408a and sec_408a c ii for the prepared and timely filed taxpayer a’s federal_income_tax return for calendar showing a modified_adjusted_gross_income of less than the limit found year in code sec_408a and sec_408a ii in february after the statutory deadline for a recharacterization of roth_ira y as a traditional_ira had passed taxpayer a received an internal_revenue_service the service notice form_1040 based on a form 1099-b issued by proposing changes to her company v which had not been reported on her year federal_income_tax return the addition of this income raised her modified_adjusted_gross_income above the limit found in code sec_408a and sec_408a upon inquiry by taxpayer a’s accountant it was discovered that during sales of mutual_fund shares held by taxpayer a’s grantor_trust at company v were initially completed by taxpayer a’s grantor_trust at company v and then reversed and then reinstated as of the original transaction date this resulted in a form 1099-b being manually prepared and sent to taxpayer a at her home address rather than the address where she was receiving medical treatment in state n because of the manual mailing the form 1099-b was not bundied with taxpayer a’s other forms and was never delivered to taxpayer a’s accountant for preparation of her tax_return the service has not discovered the taxpayer's error or sought to disqualify the roth_ira_conversion based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira with respect to your ruling requests code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a page roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 by the service ii if the taxpayer inadvertently failed to make the election sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered page because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a ‘s ruling_request requires the internal_revenue_service to determine whether she is eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible to convert her ira x to roth_ira y in she was unaware of these facts until the year was primarily based upon her reliance on the advice of her attorney and accountant upon realizing her mistake taxpayer a in a timely manner subsequently submitted this request for relief under sec_301 to the service and her lack of awareness under the set of circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations accordingly we ruie that pursuant to clauses i ii iii and v of sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours foes est anager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
